[exhibit101bridgebankcode001.jpg]
FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS FOURTH AMENDMENT to Loan
and Security Agreement (this “Amendment”) is made effective as of September 28,
2018 (the “Amendment Date”) and made by and among WESTERN ALLIANCE BANK, an
Arizona corporation (“Bank”) and CODEXIS, INC., a Delaware corporation
(“Borrower”). WHEREAS, Bank and Borrower have entered into that certain Loan and
Security Agreement, dated as of June 30, 2017 (as amended, supplemented,
restated or otherwise modified from time to time, the “Loan Agreement”); and
WHEREAS, Bank and Borrower desire to amend certain provisions of the Loan
Agreement as provided herein and subject to the terms and conditions set forth
herein; NOW, THEREFORE, in consideration of the promises, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Bank and Borrower hereby
agree as follows: 1. Capitalized terms used herein but not otherwise defined
shall have the respective meanings given to them in the Loan Agreement. 2.
Section 1.1 of the Loan Agreement is hereby amended by adding the following
definition thereto in alphabetical order: “Fourth Amendment Date” is September
28, 2018. 3. Section 1.1 of the Loan Agreement is hereby further amended by
amending and restating the following definitions therein as follows:
“Amortization Date” is November 1, 2020. “Draw Period” is the period commencing
on the Closing Date and ending on the earlier of (i) September 30, 2019 and (ii)
the occurrence of an Event of Default. “Maturity Date” is October 1, 2022.
“Permitted Indebtedness” means: (a) Indebtedness of Borrower in favor of Bank
arising under this Agreement or any other Loan Document; (b) Indebtedness
existing on the Closing Date and disclosed in the Perfection Certificate on the
Closing Date; (c) Indebtedness secured by a lien described in clause (c) of the
defined term “Permitted Liens,” provided (i) such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed Two Million Dollars
($2,000,000.00) in the aggregate at any given time; (d) Subordinated Debt; (e)
Unsecured Indebtedness to trade creditors incurred in the ordinary course of
business; (f) Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business; BOS 48677184v2



--------------------------------------------------------------------------------



 
[exhibit101bridgebankcode002.jpg]
(g) intercompany Indebtedness constituting Permitted Investments; (h)
Indebtedness under corporate credit cards used in the ordinary course of
business in an aggregate amount not to exceed Nine Hundred Fifty Thousand
Dollars ($950,000) at any given time; (i) letters of credit in the ordinary
course of business in connection with the leasing of real property in an
aggregate amount not to exceed Seven Hundred Fifty Thousand Dollars ($750,000);
(j) Indebtedness (in the aggregate outstanding amount of not greater than Five
Hundred Thousand Dollars ($500,000) at any given time) consisting of the
financing of insurance premiums in the ordinary course of business; (k)
Indebtedness of Codexis Laboratories India Pte., Ltd. in connection with a bank
guarantee in the aggregate amount of Indian Rupees 29,000,000 to comply with the
applicable orders or requirements of the sales tax department of the Government
of India; (l) additional unsecured Indebtedness not to exceed Two Hundred Fifty
Thousand dollars ($250,000) in the aggregate at any time; and (m) extensions,
refinancings, modifications, amendments and restatements of any items of
Permitted Indebtedness (a) through (j) above, provided that the principal amount
thereof is not increased or the terms thereof are not modified to impose more
burdensome terms upon Borrower, or its Subsidiary, as the case may be.
“Revolving Facility Termination Fee” is an additional fee payable by Borrower to
Bank, upon the election by Borrower to terminate the Revolving Facility, in
amount equal to: (i) for a termination on or before the first anniversary of the
Fourth Amendment Date, three percent (3.00%) of the Revolving Line; (ii) a
termination after the first anniversary of the Fourth Amendment Date and on or
before the second anniversary of the Fourth Amendment Date, two percent (2.00%)
of the Revolving Line; and (iii) a termination after the second anniversary of
the Fourth Amendment Date and on or before the third anniversary of the Fourth
Amendment Date, one percent (1.00%) of the Revolving Line. 4. Section 2.2(c) of
the Loan Agreement is hereby amended and restated in its entirety as follows:
(c) Repayment. Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization Date of
such Term Loan. Borrower agrees to pay, on the Funding Date of each Term Loan,
any initial partial monthly interest payment otherwise due for the period
between the Funding Date of such Term Loan and the first Payment Date thereof.
Commencing on the Amortization Date for the Term Loans, and continuing on the
Payment Date of each month thereafter, Borrower shall make equal monthly
payments of principal, together with applicable interest, in arrears, as
calculated by Bank (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of the Term Loans outstanding, (2) the
effective rate of interest, as determined under Section 2.4(a), and (3) a
repayment schedule equal to twenty-four (24) months. All unpaid principal and
accrued and unpaid interest is due and payable in full on the Maturity Date with
respect to the Term Loans. The Term Loans may only be prepaid in accordance with
Sections 2.2(c) and 2.2(d). 5. Section 2.6(e) of the Loan Agreement is hereby
amended and restated in its entirety as follows: 2 BOS 48677184v2



--------------------------------------------------------------------------------



 
[exhibit101bridgebankcode003.jpg]
(e) Facility Fee. On each of the Closing Date and the Fourth Amendment Date, and
on every anniversary of the Fourth Amendment Date while the Revolving Facility
is outstanding, a facility fee equal to Seventeen Thousand Five Hundred Dollars
($17,500.00); 6. Section 2.6 of the Loan Agreement is hereby further amended by
replacing “.” at the end of Section 2.6(f) with “; and” and adding the following
Section 2.6(g) thereto: (g) Fourth Amendment Fee. On the Fourth Amendment Date,
a fully earned and non-refundable fee in the amount of Twelve Thousand Five
Hundred Dollars ($12,500.00). 7. Section 3.2 of the Loan Agreement is hereby
amended and restated in its entirety as follows: 3.2 Conditions Precedent to all
Credit Extensions. The obligation of Bank to make each Credit Extension,
including the initial Credit Extension, is further subject to the
representations and warranties contained in Section 5 shall be true and correct
in all material respects on and as of the effective date of each Credit
Extension as though made at and as of each such date (provided, however, that
those representations and warranties expressly referring to another date shall
be true and correct in all material respects as of such date), and no Event of
Default shall have occurred and be continuing, or would exist after giving
effect to such Credit Extension. The making of each Credit Extension shall be
deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this Section
3.2. The making of each Credit Extension shall also be subject to the delivery
by Borrower to the Bank, to the extent not delivered at the Closing, of duly
executed original Secured Promissory Notes, in number, form and content
acceptable to the Bank, with respect to such Credit Extension made by the Bank
after the Closing Date. Furthermore, if on the date of the making of a Credit
Extension (other than the first Credit Extension made hereunder), the Borrower
has not been subject to the reporting provisions of Section 6.3 for a period of
at least three (3) months, the Borrower shall provide to the Bank, prior to the
making of such Credit Extension by the Bank, all reports and certificates that
the Borrower would have been obligated to provide during the period of the
immediately preceding three (3) months and through the date of the making of
such Credit Extension, if throughout such period any amount of Term Loans or
Revolving Advances remained outstanding. If the Credit Extension is the first
Revolving Advance being made hereunder, the Bank must have completed during the
year in which such Revolving Advance is being made, an audit satisfactory to the
Bank of Borrower’s Accounts in accordance with the provisions of Section 6.3. 8.
Section 5.16 of the Loan Agreement is hereby amended and restated in its
entirety as follows: 5.16 Accounts. All of Borrower’s or any Subsidiary’s
operating, depository or investment accounts maintained or invested with a
Person other than Bank are set forth on the Perfection Certificate, provided
that such accounts disclosed on the Perfection Certificate are hereby deemed
updated with the updated Perfection Certificate delivered to Bank as of the
Fourth Amendment Date. On and after (i) the 60th day following the Closing Date
and prior to October 1, 2019, at any time that the aggregate balance of
Borrower’s accounts held with Bank and Bank’s Affiliates is less than
$15,000,000 for three (3) successive Business Days or less than $14,000,000 on
any given day, and (ii) October 1, 2019, at any time that the aggregate balance
of Borrower’s accounts held with Bank and Bank’s Affiliates is less than the sum
of (A) $5,000,000 plus (B) the outstanding aggregate principal amount of the
Term Loans, for three (3) successive Business Days, none of Borrower’s nor any
domestic U.S. Subsidiary’s operating, depository or investment accounts are
maintained or invested with a Person other than Bank. Notwithstanding the
foregoing, on and after the 60th day following the Closing Date, neither the
Borrower nor any of its domestic Subsidiaries maintains any operating,
depository or investment accounts maintained or invested with any Person other
than the Bank unless such account (A) is subject to an account control agreement
in favor of the Bank in such form and substance as is reasonably acceptable to
the Bank, (B) is a deposit account exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of Borrower’s
or any domestic U.S. Subsidiary’s employees and identified to Bank by Borrower
as such, or (C) is the Exempt Account (provided that such account and is
maintained solely in connection with the Transfers of shares of CO2 Solutions,
Inc. held by the Borrower on the Closing Date and any cash balance in such 3 BOS
48677184v2



--------------------------------------------------------------------------------



 
[exhibit101bridgebankcode004.jpg]
account in excess of One Hundred Ten Thousand Dollars ($110,000.00) is
transferred to another account of Borrower that is maintained in accordance with
Section 6.7 within five (5) Business Days). Furthermore, the aggregate amount of
cash and cash equivalent assets held by direct and indirect Foreign Subsidiaries
of Borrower in accounts not subject to a control agreement in favor of the Bank
(and in such form and substance as is reasonably acceptable to the Bank) does
not exceed One Million Two Hundred Thousand Dollars ($1,200,000.00) (of which no
more than Four Hundred Thousand Dollars ($400,000.00) may be maintained in
accounts other than the accounts for Codexis Laboratories India Pte., Ltd.). 9.
Section 6.7 of the Loan Agreement is hereby amended and restated in its entirety
as follows: 6.7 Accounts. Borrower shall, on and after (i) the 60th day
following the Closing Date and prior to October 1, 2019, at any time that the
aggregate balance of Borrower’s accounts held with Bank and Bank’s Affiliates is
less than $15,000,000 for three (3) successive Business Days or less than
$14,000,000 on any given day, and (ii) October 1, 2019, at any time that the
aggregate balance of Borrower’s accounts held with Bank and Bank’s Affiliates is
less than the sum of (A) $5,000,000 plus (B) the then outstanding aggregate
principal amount of the Term Loans, for three (3) successive Business Days: (A)
maintain and shall cause each of its domestic U.S. Subsidiaries to maintain all
of its depository, operating, and investment accounts with Bank and (B) endeavor
to utilize and shall cause each of its domestic U.S. Subsidiaries to endeavor to
utilize Bank’s International Banking Division for any international banking
services required by Borrower, including, but not limited to, foreign currency
wires, hedges and swaps. On and after the date that is the 60th day following
the Closing Date for each account that Borrower or any domestic U.S. Subsidiary
maintains outside of Bank, Borrower shall cause the applicable bank or financial
institution at or with which any such account is maintained to execute and
deliver an account control agreement or other appropriate instrument evidencing
the perfection of Bank’s security interest therein and control with respect
thereto in form and substance reasonably satisfactory to Bank, other than (X)
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s or any domestic
U.S. Subsidiary’s employees and identified to Bank by Borrower as such, and (Y)
the Exempt Account (provided that such account is maintained solely in
connection with the Transfers of shares of CO2 Solutions, Inc. held by the
Borrower on the Closing Date and any cash balance in such account in excess of
One Hundred Ten Thousand Dollars ($110,000.00) is transferred to another account
of Borrower that is maintained in accordance with this Section 6.7 within five
(5) Business Days). Furthermore, the aggregate amount of cash and cash
equivalent assets held by direct and indirect Foreign Subsidiaries of Borrower
in accounts not subject to a control agreement in favor of the Bank (and in such
form and substance as is reasonably acceptable to the Bank) does not exceed One
Million Two Hundred Thousand Dollars ($1,200,000.00) (of which no more than Four
Hundred Thousand Dollars ($400,000.00) may be maintained in accounts other than
the accounts for Codexis Laboratories India Pte., Ltd.). 10. Limitation of
Amendment. a. The amendments set forth above are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right, remedy
or obligation which the Bank or Borrower may now have or may have in the future
under or in connection with any Loan Document, as amended hereby. b. This
Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect. 4 BOS
48677184v2



--------------------------------------------------------------------------------



 
[exhibit101bridgebankcode005.jpg]
11. To induce the Bank to enter into this Amendment, Borrower hereby represents
and warrants to the Bank as follows: a. Immediately after giving effect to this
Amendment (a) the representations and warranties contained in Article 5 of the
Loan Agreement are true, accurate and complete in all material respects as of
the date hereof (except to the extent such representations and warranties relate
to an earlier date, in which case they are true and correct in all material
respects as of such date), and (b) no Event of Default has occurred and is
continuing; b. Borrower has the power and due authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment; c. The organizational documents of Borrower delivered
to the Bank on the Closing Date, and updated pursuant to subsequent deliveries
by the Borrower to the Bank, if any, remain true, accurate and complete and have
not been amended, supplemented or restated and are and continue to be in full
force and effect; d. The execution and delivery by Borrower of this Amendment
and the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (i) any law or
regulation binding on or affecting Borrower, (ii) any contractual restriction
with a Person binding on Borrower, (iii) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (iv) the organizational documents of Borrower; e. The
execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration by Borrower with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
f. This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and by general equitable principles. 12. Except as expressly
set forth herein, the Loan Agreement shall continue in full force and effect
without alteration or amendment. This Amendment and the Loan Documents represent
the entire agreement about this subject matter and supersede prior negotiations
or agreements. 13. This Amendment shall be deemed effective as of the Amendment
Date upon the due execution and delivery to the Bank of this Amendment by each
party hereto and the payment by Borrower to the Bank of fee due under Section
2.6(g) of the Loan Agreement as amended hereby. 14. This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original, and all of which, taken together, shall constitute one and the same
instrument. 15. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California. [Balance of Page Intentionally Left Blank] 5 BOS 48677184v2



--------------------------------------------------------------------------------



 
[exhibit101bridgebankcode006.jpg]
IN WITNESSWHEREOF, the parties hereto have causedthis Fourth Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.
BORROWER: CODEXIS, INC., A DELAWARE CORPORATION By Name: e^e A-^5^7^> Title:
c-F^ BANK: WESTERN ALLIANCE BANK, AN ARIZONACORPORATION By Name: Title:



--------------------------------------------------------------------------------



 
[exhibit101bridgebankcode007.jpg]




--------------------------------------------------------------------------------



 